Title: From George Washington to Bryan Fairfax, 9 April 1793
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon April 9th 1793.

At One ’oclock afternoon on Thursday next, I mean to pay the last respect to my deceased Nephew—by having the funeral obsequies performed.
If you will do me the favor to officiate on the occasion, it will be grateful to myself, & pleasing to other friends of the deceased. No Sermon is intended, and but few friends will be present; for these dinner will be ready at half after two Oclk, at which I should be happy & shall expect to see you.
If Mr Thos and Ferdinand Fairfax, or either of them are at Mount Eagle, I should be glad if they would accompany you. I am—&ca &ca.
